UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 15, 2012 THE WENDY’S COMPANY (Exact name of registrant as specified in its charter) Delaware 1-2207 38-0471180 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) One Dave Thomas Blvd., Dublin, Ohio43017 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (614) 764-3100 Not Applicable (Former name or former address, if changed since last report.) WENDY’S RESTAURANTS, LLC (Exact name of registrant as specified in its charter) Delaware 333-161613 38-0471180 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) One Dave Thomas Blvd., Dublin, Ohio43017 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (614) 764-3100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 15, 2012, Wendy’s Restaurants, LLC, a wholly-owned subsidiary of The Wendy’s Company, issued notice of its election to redeem all of its outstanding 10.00% Senior Notes due 2016 on July 15, 2012, at a redemption price of 107.5% of the principal amount thereof plus accrued and unpaid interest, if any, to the redemption date. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE WENDY’S COMPANY Date:June 15, 2012 By: /s/Dana Klein Dana Klein Senior Vice President – Corporate and Securities Counsel, and Assistant Secretary Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WENDY’S RESTAURANTS, LLC Date:June 15, 2012 By: /s/Dana Klein Dana Klein Senior Vice President – Corporate and Securities Counsel, and Assistant Secretary
